—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered June 30, 1997, after a nonjury trial, in favor of defendants 2021 Associates, L.P. and 510 Manhattan Affordable, L.P. and against plaintiff, dismissing the complaint and directing the County Clerk to discharge plaintiffs mechanic’s liens and notice of pendency, unanimously affirmed, with costs.
Pursuant to its subcontract, plaintiff was required to submit application for payment forms to the general contractor in order to receive payment for its work on the subject construction project. Since plaintiff only proffered requisitions in the name of an affiliated company, which was not a party to the subcontract, the court correctly found that plaintiff had failed to fulfill the precondition for payment and, accordingly, could not foreclose on its mechanic’s liens on the ground of nonpayment. Concur — Sullivan, J. P., Milonas, Rosenberger, Nardelli and Williams, JJ.